Decisions of the Nebraska Court of Appeals
228	21 NEBRASKA APPELLATE REPORTS



connection between Roness’ employment and her carpal tun-
nel syndrome. The compensation court was clearly wrong with
respect to its specific findings about what Dr. Gilles actually
opined and with respect to its finding that Dr. Gilles’ opinion
was sufficient for the award of benefits.
                  3. Dr. Sollender’s Opinion
   The only other medical evidence in our record was adduced
on behalf of Wal-Mart, in the form of the report of Dr.
Sollender, an independent physician who examined Roness and
her medical records. Dr. Sollender’s opinion was specifically
that Roness’ current bilateral carpal tunnel syndrome was not
caused by her employment.
                      V. CONCLUSION
   In this case, Roness had the burden to adduce sufficient
medical testimony to establish a causal connection between
the alleged injury, the employment, and the disability. The
evidence adduced establishes that she suffered bilateral carpal
tunnel syndrome, but does not include any medical testimony
opining that her injury was caused by her employment. As
such, the compensation court was clearly wrong in find-
ing the evidence sufficient to support an award of benefits.
We reverse.
                                                   R eversed.



                  Melanie L. Dragon, now known as
                 Melanie L. Tuamoheloa, appellant, v.
                  Christopher P. Dragon, appellee.
                                    ___ N.W.2d ___

                     Filed September 3, 2013.      No. A-12-1030.

 1.	 Child Custody: Visitation: Appeal and Error. Child custody and visitation
     determinations are matters initially entrusted to the discretion of the trial court,
     and although reviewed de novo on the record, the trial court’s determination will
     normally be affirmed absent an abuse of discretion.
 2.	 Judges: Words and Phrases. A judicial abuse of discretion exists when a judge,
     within the effective limits of authorized judicial power, elects to act or refrains
     from acting, and the selected option results in a decision which is untenable and
              Decisions       of the   Nebraska Court of Appeals
	                                 DRAGON v. DRAGON	229
	                                 Cite as 21 Neb. App. 228

        unfairly deprives a litigant of a substantial right or a just result in matters submit-
        ted for disposition through a judicial system.
 3.	    Child Custody. In order to prevail on a motion to remove a minor child to
        another jurisdiction, the custodial parent must first satisfy the court that he or
        she has a legitimate reason for leaving the state. After clearing that threshold, the
        custodial parent must next demonstrate that it is in the child’s best interests to
        continue living with him or her.
  4.	   ____. Legitimate employment opportunities for a custodial parent may constitute
        a legitimate reason for leaving the state.
  5.	   ____. Legitimate employment opportunities for a custodial parent may constitute
        a legitimate reason for leaving the state where there is a reasonable expectation
        of improvement in the career or occupation of the custodial parent, or where the
        custodial parent’s new job includes increased potential for salary advancement.
  6.	   ____. A custodial parent is not required to exhaust all possible job leads locally
        before securing a better position in another state.
  7.	   ____. In determining whether removal to another jurisdiction is in a child’s best
        interests, the court considers (1) each parent’s motives for seeking or opposing
        the move; (2) the potential the move holds for enhancing the quality of life for
        the child and the custodial parent; and (3) the impact such move will have on
        contact between the child and the noncustodial parent, when viewed in the light
        of reasonable visitation.
  8.	   ____. The ultimate question in evaluating the parties’ motives in seeking removal
        of a child to another jurisdiction is whether either party has elected or resisted
        removal in an effort to frustrate or manipulate the other party.
  9.	   ____. In determining the potential that removal to another jurisdiction holds for
        enhancing the quality of life of the child and the custodial parent, a court should
        evaluate the following considerations: (1) the emotional, physical, and devel-
        opmental needs of the child; (2) the child’s opinion or preference as to where
        to live; (3) the extent to which the relocating parent’s income or employment
        will be enhanced; (4) the degree to which housing or living conditions would
        be improved; (5) the existence of educational advantages; (6) the quality of the
        relationship between the child and each parent; (7) the strength of the child’s
        ties to the present community and extended family there; and (8) the likelihood
        that allowing or denying the removal would antagonize hostilities between the
        two parties.
10.	    ____. The list of factors to be considered in determining the potential that
        removal to another jurisdiction holds for enhancing the quality of life of the
        parent seeking removal and of the children should not be misconstrued as set-
        ting out a hierarchy of considerations, and depending on the circumstances of a
        particular case, any one consideration or combination of considerations may be
        variously weighted.
11.	    ____. Where the evidence does not establish any significant improvement in
        housing or living conditions, that factor does not weigh in favor of or against a
        child’s removal to another jurisdiction.
12.	    ____. In considering removal of a child to another jurisdiction, the existence of
        educational advantages receives little or no weight when the custodial parent fails
        to prove that the new schools are superior.
   Decisions of the Nebraska Court of Appeals
230	21 NEBRASKA APPELLATE REPORTS


13.	 ____. The effect of the removal of a child to another jurisdiction must be eval­
     uated in light of the child’s relationship with each parent.
14.	 Child Custody: Visitation. A noncustodial parent’s visitation rights are impor-
     tant, but a reduction in visitation time does not necessarily preclude a custodial
     parent from relocating for a legitimate reason.
15.	 Child Custody. In considering removal of a child to another jurisdiction, a court
     focuses on the ability of the noncustodial parent to maintain a meaningful parent-
     child relationship.

   Appeal from the District Court for Sarpy County: Max
K elch, Judge. Reversed and remanded for further proceedings.
   Tracy L. Hightower-Henne, of Hightower Reff Law, L.L.C.,
for appellant.
  Hugh I. Abrahamson, of Abrahamson Law Office, for
appellee.
  Pirtle and Riedmann, Judges, and Mullen, District Judge,
Retired.
   Pirtle, Judge.
                        I. INTRODUCTION
   Melanie L. Dragon, now known as Melanie L. Tuamoheloa,
appeals the order of the district court for Sarpy County which
denied her request to remove her minor child from the State of
Nebraska and awarded sole custody of the child to Christopher
P. Dragon. We find that Melanie had a legitimate reason
to request removal and find upon our de novo review that
Melanie sufficiently demonstrated removal would be in the
child’s best interests. We also find the trial court erred in deter-
mining that sole custody should be awarded to Christopher.
Accordingly, we reverse the denial of Melanie’s complaint to
modify the decree.
                     II. BACKGROUND
   The parties divorced in 2005 and are the parents of Kendra
Dragon, born in 2002. Pursuant to the decree of dissolution,
the parties shared joint legal custody of the minor child and
Melanie was awarded physical custody of Kendra. The parent-
ing plan provided parenting time for Christopher with Kendra
two evenings per week and every other weekend.
         Decisions   of the  Nebraska Court of Appeals
	                       DRAGON v. DRAGON	231
	                       Cite as 21 Neb. App. 228

   On April 23, 2012, Christopher filed a complaint for a tem-
porary restraining order, preliminary injunction, and injunc-
tion, asking the court to prevent Melanie from removing
Kendra from the State of Nebraska. Christopher also filed a
motion for ex parte order requesting that the court prevent
Melanie from permanently removing Kendra from the State
of Nebraska. Melanie filed an answer and cross-complaint to
modify the decree and gain permission to remove the minor
child from the State of Nebraska to New Mexico. The parties
stipulated that the child would not be removed without consent
of the court.
   Christopher’s reply and answer to Melanie’s cross-complaint
alleged that “it is in the best interests of the parties’ minor child
that should [Melanie] leave the State of Nebraska that the care,
custody and control of the minor child be with [Christopher].”
Melanie’s “Amended Motion for Expedited Trial or in the
Alternative Motion for Temporary Allowances” requested the
earliest possible trial date, permission for temporary removal,
or permission from the court for Kendra to continue residing
with Steven Tuamoheloa (Steven), her current husband and
Kendra’s stepfather, in Omaha, Nebraska, until trial.
   Christopher objected to Melanie’s motion and opposed
temporary removal. Christopher’s motion for temporary cus-
tody filed on July 27, 2012, stated it was not in Kendra’s best
interests to be placed in the custody of Steven. Christopher
also stated it was in Kendra’s best interests that when Melanie
relocated from the State of Nebraska, he should retain the
care, custody, and control of her. Although he mentions
custody, he did not file a counterclaim requesting a change
of custody.
   Trial regarding removal took place on September 25 and 27
and October 23, 2012.
   Melanie requested permission to remove Kendra from the
State of Nebraska because she was moving to New Mexico to
accept a job offer after completing her nursing degree. Melanie
testified she was a stay-at-home mother with no employment
income until she earned her degree from Creighton University
in May 2012. Melanie is an enrolled member of the Omaha
Tribe of Nebraska. She received a scholarship through Indian
   Decisions of the Nebraska Court of Appeals
232	21 NEBRASKA APPELLATE REPORTS



Health Service, which paid for 2 years of nursing school.
She also received a stipend in the amount of $18,000 for liv-
ing expenses.
   The scholarship required Melanie to be enrolled full time
in nursing school and maintain a 3.0 grade point average.
The scholarship also required Melanie to secure employment
within 90 days of graduation, specifically at an Indian health
care facility, and she was required to work for a year for each
year the scholarship funded her education. Thus, Melanie was
obliged to work for 2 years for an Indian health care facility.
Should Melanie fail to meet the postgraduation requirement,
she would be required to pay back the scholarship, total-
ing $80,000.
   Melanie searched for employment with an Indian health care
facility upon graduation, using the Indian Health Service Web
site. She testified that there are two facilities in Omaha which
would have fulfilled the requirement, but that there were no
job opportunities available within 90 days at either facility. She
expanded her search nationwide. She was unable to secure a
job at a facility in Rapid City, South Dakota, because she did
not have enough experience. She was offered positions at two
facilities: one in Gallup, New Mexico, and one in Anchorage,
Alaska. She accepted a job as a registered nurse with the
Gallup Indian Medical Center and moved to New Mexico in
August 2012. Because Melanie did not have permission to
remove Kendra from Nebraska at that time, Kendra remained
in Nebraska with Christopher.
   Melanie immediately received benefits through her employer,
including health insurance, a retirement plan, life insurance,
vision and dental insurance, and long-term advancement train-
ing opportunities. She testified that if she maintains her job at
this facility beyond 2 years, she will receive loan repayments
totaling approximately $115,000.
   Melanie married her current husband, Steven, 7 years ago,
and they have three children together. Melanie testified that
Kendra has two men that she calls “dad,” Christopher and
Steven. Melanie said Kendra has a loving relationship with
Steven; they play together, and she is treated in the same
way as the other children. Steven testified that he is active in
        Decisions   of the  Nebraska Court of Appeals
	                      DRAGON v. DRAGON	233
	                      Cite as 21 Neb. App. 228

parenting Kendra and has been a part of her life since she was
2 years old. He said that “she’s basically my first kid.” Kendra
is also bonded with her half siblings and takes a leading role
as the oldest sibling. She enjoys playing with them and read-
ing to them and likes to “play Barbies” and “dress up” with
her half sister.
   Melanie sought permission to remove Kendra from Nebraska
so that she could live with Melanie and the family in New
Mexico. Melanie was Kendra’s primary caregiver from birth,
and has remained in that role since the parties divorced,
approximately 9 years ago. Melanie has been very involved
in Kendra’s schooling and activities and enjoys a loving rela-
tionship with her. Melanie testified that she takes Kendra to
all of Kendra’s medical appointments and talks to her about
issues with school, friends, and concerns relating to puberty.
Christopher has not provided health insurance for Kendra,
despite being ordered to do so in the original decree, and did
not know the names of Kendra’s doctors or dentist.
   Melanie testified that she helps Kendra with her homework
and reviews incorrect answers to make sure she understands
the work. Melanie expressed concern about the decline in
Kendra’s schoolwork since she began living with Christopher.
Melanie received an e-mail from Kendra’s teacher saying that
she noticed a decline in Kendra’s work and work habits and
that her grades were in decline.
   Melanie testified that if Kendra were allowed to move
to New Mexico, she would live with the family in a leased
three-bedroom home and would continue to share a room with
her half sister. The home is one block away from the school
Kendra would attend, and this is much closer than the dis-
tance between her home and school in Omaha. She said that
there are no concerns about the size or safety of the home and
that the neighborhood is comparable to their neighborhood
in Omaha.
   Melanie’s extended family lives in Omaha, and she testified
they would travel to Omaha to see extended family every few
months. Melanie’s father testified that they planned to visit
New Mexico “[m]aybe six times a year” and that he was not
concerned about any strain on the relationship between Kendra
   Decisions of the Nebraska Court of Appeals
234	21 NEBRASKA APPELLATE REPORTS



and her extended family in Omaha. Melanie testified that
Christopher would have unlimited access to Kendra through
“Skype” calls, e-mails, and frequent telephone calls. She also
said that she would be willing to pay for the majority of
transportation costs for Kendra to visit Christopher or that she
would be open to a deviation in child support if Christopher
paid for a portion of transportation. She testified she would
agree to Kendra’s spending the majority of the time spent visit-
ing in Omaha with Christopher.
   If Christopher was awarded custody, Kendra would con-
tinue to live with Christopher, Christopher’s fiance, and their
1-year-old daughter. Christopher testified that Kendra is close
to his younger daughter and has a good relationship with his
fiance. Kendra would continue to attend elementary school
in Omaha’s Millard school district, although they live in the
Bellevue school district.
   Christopher stated that he wants Kendra to stay in Nebraska,
because it is where she was born and he wants to have a
regular relationship with her. Melanie agreed that Kendra and
Christopher have a good relationship and said she believes
it is important for Kendra to maintain her relationship with
her father. Christopher testified that his father, grandparents,
aunts, and uncles live in Omaha. He testified that his mother
lives out of town and that they do not spend much time
together or communicate often. Christopher testified that he
has two brothers and that he does not have a strong relation-
ship with them. He testified that one brother is a convicted
sex offender.
   Christopher also testified that he was convicted of “[f]elony
of a forged instrument” and successfully completed proba-
tion. He testified that he was aware that the Nebraska Revised
Statutes prohibit felons from being in the possession of fire-
arms. Christopher testified that he enjoys hunting and had
used a gun prior to his conviction. He said he switched to a
bow and arrow after the conviction and has not been hunting
with a gun since 1999. Christopher’s fiance testified that she
provided him with a hunting permit as part of her duties work-
ing with the wildlife and parks department. She also said that
        Decisions   of the  Nebraska Court of Appeals
	                      DRAGON v. DRAGON	235
	                      Cite as 21 Neb. App. 228

she was with Christopher the last time he hunted and that he
used a shotgun.
   Melanie stated she was concerned because Kendra was see-
ing her maternal grandmother two to three evenings per week
and Christopher has been cutting their time together shorter
and shorter. Melanie’s mother testified that she did not get
to see Kendra as much as she did before Melanie moved to
New Mexico. Melanie also expressed concerns about whether
Christopher would hinder her relationship with Kendra, because
she was allowed to see Kendra for only 31⁄2 hours after Melanie
had been gone for 4 weeks.
   A clinical psychologist testified that she met with Kendra on
two occasions and also met with Christopher. She testified that
Kendra is bonded to her family members and that she loves
Melanie and Christopher and is happy with both of them. The
psychologist testified that Kendra misses her mother, step­
father, and siblings, and she said it helps Kendra to have con-
tact with Melanie every day on the telephone. The psychologist
testified that the opinion she submitted in her report was that
Kendra should stay in Nebraska.
   The psychologist testified that she has made this type of
recommendation before, and that she typically prefers to
“grill the mother, grill the father and meet with the chil-
dren once, twice. If additional times are needed, whatever
seemed to fit the family’s needs.” She did not meet with
Melanie prior to submitting her report in this case. She said
that she would have preferred to meet with both parents and
both attorneys together, but that it did not happen in this
case. She said she represents the children in these situations
but acknowledged that her report could “be slightly more
swayed by [Christopher] because [she] didn’t have contact
with [Melanie].”
   The court entered an order of modification on October 30,
2012, denying Melanie permission to remove Kendra from the
State of Nebraska. The trial court concluded Melanie failed to
satisfy the threshold test of proving that there was a legitimate
reason to leave the State of Nebraska and that removal was in
Kendra’s best interests. Additionally, the trial court modified
   Decisions of the Nebraska Court of Appeals
236	21 NEBRASKA APPELLATE REPORTS



custody, awarding Christopher physical custody, as well as the
right to claim the tax exemption for Kendra every year.
   Melanie was awarded reasonable visitation and was ordered
to pay 100 percent of all travel expenses and $293 per month
to Christopher for child support. She was also ordered to
provide health and dental insurance for Kendra through
Melanie’s employer.
   Melanie filed her notice of appeal on November 2, 2012.
              III. ASSIGNMENT OF ERROR
  Melanie asserts the trial court erred in denying her request to
remove Kendra from the State of Nebraska.
                  IV. STANDARD OF REVIEW
   [1,2] Child custody and visitation determinations are mat-
ters initially entrusted to the discretion of the trial court, and
although reviewed de novo on the record, the trial court’s
determination will normally be affirmed absent an abuse of
discretion. Colling v. Colling, 20 Neb. App. 98, 818 N.W.2d
637 (2012). A judicial abuse of discretion exists when a judge,
within the effective limits of authorized judicial power, elects
to act or refrains from acting, and the selected option results in
a decision which is untenable and unfairly deprives a litigant
of a substantial right or a just result in matters submitted for
disposition through a judicial system. Id.
                         V. ANALYSIS
   [3] In order to prevail on a motion to remove a minor child
to another jurisdiction, the custodial parent must first satisfy
the court that he or she has a legitimate reason for leaving the
state. After clearing that threshold, the custodial parent must
next demonstrate that it is in the child’s best interests to con-
tinue living with him or her. McLaughlin v. McLaughlin, 264
Neb. 232, 647 N.W.2d 577 (2002).
                    1. Legitimate R eason
                      for Leaving State
  Melanie argues that the district court erred in finding that
she did not have a legitimate reason for leaving Nebraska.
At trial, Melanie provided evidence that she moved to New
         Decisions   of the  Nebraska Court of Appeals
	                       DRAGON v. DRAGON	237
	                       Cite as 21 Neb. App. 228

Mexico to accept a position with a facility in the Indian health
care network. Accepting this position would help her to fulfill
the conditions placed upon her as a result of the scholarship
she received to pay for her nursing degree. She testified that
she was required to obtain a position within 90 days after grad-
uation or she would be forced to repay approximately $80,000
for the scholarship and $18,000 for living expenses.
   She presented evidence that she made an effort to find nurs-
ing positions in Omaha and surrounding areas, but that Omaha
did not have any openings within the 90 days. She testified
that she applied for a position in Rapid City because it was
relatively close to Omaha, but that she was denied that posi-
tion because she did not have the required experience. She
was offered positions in Gallup and Anchorage. The position
she accepted in Gallup would also provide a steady income,
benefits, and the possibility for advancement and additional
income and incentives if she maintained the position for longer
than 2 years.
   The district court determined that Melanie had the burden
to show that she made reasonable efforts to gain employment
in Nebraska before seeking employment outside of Nebraska
and indicated her search of the Indian Health Service Web
site may not have been sufficient. The court acknowledged
that avoiding repayment of financial aid is reasonable, but
stated that “the evidence was lacking as to whether the only
available financial aid to [Melanie] was this particular type
of financial aid, which is attached to an Indian health clinic.”
Further, the court stated Melanie is required to examine simi-
lar employment opportunities in Nebraska before looking to
another state.
   [4] In making these findings, the district court imposed bur-
dens which have not been held to be the standard by this court.
Rather, this court has repeatedly held that legitimate employ-
ment opportunities for a custodial parent may constitute a
legitimate reason for leaving the state. Steffy v. Steffy, 20 Neb.
App. 757, 832 N.W.2d 895 (2013); Wild v. Wild, 15 Neb. App.
717, 737 N.W.2d 882 (2007). See, Brown v. Brown, 260 Neb.
954, 621 N.W.2d 70 (2000); Jack v. Clinton, 259 Neb. 198, 609
   Decisions of the Nebraska Court of Appeals
238	21 NEBRASKA APPELLATE REPORTS



N.W.2d 328 (2000); Farnsworth v. Farnsworth, 257 Neb. 242,
597 N.W.2d 592 (1999).
   [5] We have also stated, and recently reaffirmed, that
such legitimate employment opportunities may constitute a
legitimate reason where there is a reasonable expectation of
improvement in the career or occupation of the custodial par-
ent, or where the custodial parent’s new job includes increased
potential for salary advancement. See, Jack v. Clinton, supra;
Steffy v. Steffy, supra.
   [6] There is no standard that the custodial parent must seek
employment in Nebraska prior to looking in other states, and
there is no burden that a parent must investigate all types
of financial aid before accepting a scholarship. Rather, the
Nebraska Supreme Court has stated, “[W]e have never required
a custodial parent to exhaust all possible job leads locally
before securing a better position in another state.” Farnsworth
v. Farnsworth, 257 Neb. at 252-53, 597 N.W.2d at 600. The
evidence considered by the trial court is relevant, but it would
be more appropriate to consider this information when weigh-
ing the child’s best interests.
   Melanie provided evidence that the position in New Mexico
can be expected to improve or advance her career as a nurse,
as well as provide increased income for the family. Further,
there is additional evidence that if Melanie failed to accept a
position within 90 days after graduation, she would be forced
to pay a significant amount of money for failing to meet the
requirements of her scholarship. Melanie was required to begin
her position within 90 days of graduation, and as a result, she
was required to leave Kendra in Omaha with Christopher and
move to New Mexico right away. She then sought permission
to remove Kendra from Nebraska.
   Melanie essentially had two choices: stay in Nebraska with
Kendra and attempt to obtain similar employment, knowing
that she would not be able to fulfill the requirements of her
scholarship and would likely be responsible for paying back
the entirety of her scholarship funds, or take a job in New
Mexico which would fulfill the requirements of her scholarship
and hope the court would approve her request for Kendra’s
removal. She chose the latter.
         Decisions   of the  Nebraska Court of Appeals
	                       DRAGON v. DRAGON	239
	                       Cite as 21 Neb. App. 228

   While one might conclude it was imprudent for Melanie to
move to New Mexico and begin a job while petitioning the
court for permission to leave the state, it cannot be said that her
request was not legitimate. We find the district court erred in
determining Melanie’s evidence of a legitimate reason to leave
the state was “questionable.”
                         2. Best Interests
   Having determined Melanie did meet the threshold require-
ment, we will consider upon our de novo review whether
she demonstrated that removing Kendra from Nebraska is in
Kendra’s best interests. See Farnsworth v. Farnsworth, supra.
   [7] In determining whether removal to another jurisdiction
is in the child’s best interests, the court considers (1) each par-
ent’s motives for seeking or opposing the move; (2) the poten-
tial the move holds for enhancing the quality of life for the
child and the custodial parent; and (3) the impact such move
will have on contact between the child and the noncustodial
parent, when viewed in the light of reasonable visitation. Steffy
v. Steffy, 20 Neb. App. 757, 832 N.W.2d 895 (2013).
                   (a) Each Parent’s Motives
   [8] The ultimate question in evaluating the parties’ motives
in seeking removal of a child to another jurisdiction is whether
either party has elected or resisted removal in an effort to frus-
trate or manipulate the other party. Wild v. Wild, 15 Neb. App.
717, 737 N.W.2d 882 (2007).
   The evidence shows Melanie sought removal because she
was unable to find a job in Omaha that fulfilled the requirement,
imposed by her scholarship, of employment within 90 days of
graduation. There is no evidence that she sought employment
in New Mexico to frustrate or manipulate Christopher, and
she stated her intention to continue to foster his relationship
with Kendra.
   The evidence shows Christopher opposed removal because
it would potentially affect his parenting time. We do not
find his opposition was an attempt to frustrate or manipulate
Melanie.
   We do not find either party acted in bad faith, and this factor
does not weigh for or against removal.
   Decisions of the Nebraska Court of Appeals
240	21 NEBRASKA APPELLATE REPORTS



                        (b) Quality of Life
   [9] In determining the potential that removal to another
jurisdiction holds for enhancing the quality of life of the child
and the custodial parent, a court should evaluate the following
considerations: (1) the emotional, physical, and developmental
needs of the child; (2) the child’s opinion or preference as to
where to live; (3) the extent to which the relocating parent’s
income or employment will be enhanced; (4) the degree to
which housing or living conditions would be improved; (5)
the existence of educational advantages; (6) the quality of the
relationship between the child and each parent; (7) the strength
of the child’s ties to the present community and extended fam-
ily there; and (8) the likelihood that allowing or denying the
removal would antagonize hostilities between the two parties.
Wild v. Wild, supra.
   [10] This list should not be misconstrued as setting out a
hierarchy of considerations, and depending on the circum-
stances of a particular case, any one consideration or combina-
tion of considerations may be variously weighted. Id.

                  (i) Emotional, Physical, and
                      Developmental Needs
   We first consider the impact on the child’s emotional, physi-
cal, and developmental needs in assessing the extent to which
the move could enhance the child’s life.
   The district court noted that Kendra has thrived in all areas
of her life and that Kendra’s emotional, physical, and devel-
opmental needs were being met by both parents in Nebraska.
The court determined this factor weighed against removal from
Nebraska, because after the initial stress of Melanie’s reloca-
tion, Kendra appeared to be doing well in Christopher’s home
and because moving to New Mexico would result in far less
contact between Christopher and Kendra.
   The district court did not consider whether any of these
needs would also be met by Melanie in New Mexico, and
apparently did not consider the impact of Kendra’s having less
contact with Melanie. We believe this information should have
been considered.
        Decisions   of the  Nebraska Court of Appeals
	                      DRAGON v. DRAGON	241
	                      Cite as 21 Neb. App. 228

   Upon our de novo review, we find the evidence shows
Melanie was Kendra’s primary caregiver from birth, and con-
tinued to be her primary caregiver and physical custodian
after the parties divorced in 2005. Melanie was responsible
for Kendra’s daily needs, she took Kendra to routine doctor
and dentist appointments, and she discussed Kendra’s prob-
lems with her and helped her understand the changes she is
going through as part of puberty. Melanie has been a constant
in Kendra’s life, and the evidence shows Kendra exhibited
signs of mental and emotional stress when Melanie moved to
New Mexico.
   After the parties’ divorce, Melanie married Steven and their
three children were born. Kendra has lived with Melanie and
Steven, her stepfather, since she was 2 years old and has lived
with the other children since their birth. She has been a vital
part of their family unit and enjoys her role as the oldest sib-
ling. Kendra has been separated from not only her mother, but
from her stepfather and half siblings, with whom she is emo-
tionally attached.
   Recently, Melanie decided to go back to school to study
nursing and received a scholarship to help her gain her degree.
Her years as a stay-at-home mother allowed her to provide
a stable home life for her children. Her decision to begin a
career as a nurse allows her to provide for her family in other
ways. She now has access to expanded insurance benefits and
increased income. Although they are not currently in the same
state, Melanie communicates daily with Kendra and makes
every effort to maintain their bond.
   Christopher’s affidavit states that since the original decree,
he has spent a minimum of every other weekend from 5 p.m.
Friday to 6 p.m. Sunday with Kendra. He has also participated
in midweek visitation from 5 to 9 p.m. Monday and Thursday
evenings, plus holidays and extended parenting time during the
summer. The record is void of evidence that Christopher made
efforts to maintain daily contact with Kendra when she resided
with Melanie in Omaha.
   Christopher currently lives with his fiance and their 1-year-
old daughter. He testified that he personally enjoys hunting
   Decisions of the Nebraska Court of Appeals
242	21 NEBRASKA APPELLATE REPORTS



deer and turkeys. Christopher is a convicted felon, and the
testimony is in conflict as to whether he hunts with a bow and
arrow or a shotgun. His fiance testified she was with him when
he hunted 2 years ago and used a shotgun.
   When asked how Christopher planned to handle the changes
that are associated with a developing teenage girl, such as
puberty, he responded, “My girlfriend would be able to talk to
her about that stuff.” Christopher also testified that he did not
know the names of Kendra’s regular pediatrician or dentist and
that although he was ordered to provide insurance as part of the
original decree, he did not do so at any time.
   Melanie testified that when Kendra lived with her, Kendra
came home from school, had a snack, and did her homework.
Melanie made sure that Kendra’s homework was complete,
and they reviewed incorrect answers. Melanie testified that
she received an e-mail from Kendra’s teacher that her grades
have dropped since she moved to Christopher’s home, and
Melanie is aware of a few instances when homework was
not completed. Kendra’s teacher said she noticed a decline in
Kendra’s work and work habits. Melanie said this information
was surprising because Kendra always completed her work and
asked questions when she had them. Kendra’s grades improved
between trial dates, but Melanie still had concerns about
Kendra’s keeping her grades up and maintaining them. She
used the school’s Web site to verify assignments were turned
in, albeit late.
   Outside of school, Kendra is involved in gymnastics and
would be able to continue this activity in New Mexico if she
chose to do so.
   Although it appears the emotional, physical, and develop-
mental needs may be met at a baseline level with either parent,
the evidence indicates Melanie has been a more stable and con-
stant presence and would meet Kendra’s emotional, physical,
and developmental needs more effectively.
   For these reasons, we determine this factor weighs in favor
of removal.
               (ii) Child’s Opinion or Preference
   Kendra did not testify, and this factor was not used to weigh
in favor of or against removal.
        Decisions   of the  Nebraska Court of Appeals
	                      DRAGON v. DRAGON	243
	                      Cite as 21 Neb. App. 228

                 (iii) Enhancement of Custodial
                         Parent’s Income
   It is clear that the move to New Mexico will enhance
Melanie’s income. Prior to graduating from the nursing pro-
gram, she was a stay-at-home mother, and during her school-
ing, she received only a stipend for living expenses. The job
in New Mexico provides Melanie with a salary, health insur-
ance, a retirement plan, life insurance, and long-term advance-
ment training opportunities. She testified she will be trained
as a charge nurse and will be eligible for promotions. If she
maintains the position for 2 years, she will not be required to
pay back the money she received as part of her scholarship
and will be eligible for loan repayment. We agree with the
district court’s determination that this factor weighs in favor
of removal.
                 (iv) Degree to Which Housing
                      or Living Conditions
                       Would Be Improved
   The district court determined this factor did not support
removal, because Melanie “has the burden to prove that the
minor child’s housing shall be improved by relocating to
New Mexico and failed to meet that burden.” (Emphasis sup-
plied.) By saying Melanie has the burden of showing how
housing “shall be improved,” the trial court imposes a burden
requiring a heightened level of proof that we have not previ-
ously required.
   A parent requesting removal must show how the child’s
quality of life will be improved, and each of the factors listed
in Wild v. Wild, 15 Neb. App. 717, 737 N.W.2d 882 (2007),
and other such removal cases contribute to the court’s ultimate
determination regarding the child’s best interests. Improvement
in housing or living conditions is merely one factor the court
may consider when determining whether the quality of life will
be impacted.
   [11] In previous cases, where the evidence does not establish
any significant improvement in housing or living conditions,
we have determined that the factor does not weigh in favor of
or against removal. Colling v. Colling, 20 Neb. App. 98, 818
N.W.2d 637 (2012).
   Decisions of the Nebraska Court of Appeals
244	21 NEBRASKA APPELLATE REPORTS



   In Omaha, Melanie and her husband lived in a four-bedroom
home and Kendra shared a room with her half sister. In New
Mexico, Melanie and her husband leased a three-bedroom
home and Kendra would continue to share a room with her
half sister. Melanie testified that the room in Gallup would
be larger than the room in Omaha. Melanie also testified that
Kendra’s school is one block away from their home and that
she had no concerns about the size of the home or the safety of
the neighborhood. She said the neighborhood is comparable to
their neighborhood in Omaha.
   We find the living conditions in Omaha and Gallup are
comparable, and this factor does not weigh in favor of or
against removal.

                  (v) Existence of Educational
                           Advantages
   Another factor to consider is whether New Mexico offers
educational advantages. The trial court stated Melanie had
the “burden to prove that the minor child’s schooling shall be
improved by relocating to New Mexico and failed to meet that
burden.” (Emphasis supplied.) Again, the trial court imposes a
burden requiring a heightened level of proof that we have not
previously required.
   [12] We have held this factor receives little or no weight
when the custodial parent fails to prove that the new schools
are superior. Maranville v. Dworak, 17 Neb. App. 245, 758
N.W.2d 70 (2008).
   Melanie testified that if allowed to move, Kendra would
attend an elementary school in Gallup and would be able to
start immediately. Neither party provided evidence that one
school is superior to the other. Therefore, we find this factor
does not weigh in favor of or against removal.

              (vi) Quality of Relationship Between
                     Child and Each Parent
   It appears Kendra has a good relationship with both parties.
Both parties testified that Melanie was the primary caregiver
during their marriage and that she continued to fill that role
after the parties’ divorce. If Melanie were given permission
         Decisions   of the  Nebraska Court of Appeals
	                       DRAGON v. DRAGON	245
	                       Cite as 21 Neb. App. 228

to remove Kendra, she would not have weekly visitation with
Christopher. However, Melanie testified she would return to
Omaha with Kendra often to visit extended family and would
allow Kendra to spend the majority of the time in Omaha with
Christopher. Additionally, Melanie’s proposed parenting-time
plan allowed for parenting time over school vacations and holi-
days and extended time in the summer.
   The evidence shows Kendra has a good relationship with
both parents. Christopher testified that he has maintained a
close relationship with Kendra and that he spends time with
her on the weekends camping, fishing, riding bikes, and doing
art projects.
   The district court considered the evidence and determined
Christopher’s relationship with Kendra would be negatively
affected by the move, because it would affect his weeknight
and weekend parenting time. The court determined this factor
weighed strongly against removal.
   [13] The effect of the removal of a child to another juris-
diction must be evaluated in light of the child’s relationship
with each parent. Wild v. Wild, 13 Neb. App. 495, 696 N.W.2d
886 (2005).
   The district court did not consider the quality of the relation-
ship between Kendra and each parent, because there is no men-
tion or consideration of Kendra’s relationship with her mother.
The evidence is clear that Kendra has a strong bond with
Melanie as well. Under the established visitation schedule,
Kendra spent two evenings with Christopher per week and had
overnights every other weekend. The remaining time was spent
with Melanie. Melanie was involved in Kendra’s daily routine,
helped with homework, and cared for her emotionally and
physically. They enjoy going to the park, watching movies, and
participating in Native American ceremonies with Melanie’s
extended family. After Melanie’s move, she and Kendra talked
on the telephone every day and have had regular e-mail and
“Skype” contact, but this is clearly not the same quality of
relationship they enjoyed prior to the move.
   We find Kendra’s strong bond with Melanie, coupled with
Melanie’s willingness to help Kendra maintain a strong bond
with Christopher, weighs in favor of allowing removal.
   Decisions of the Nebraska Court of Appeals
246	21 NEBRASKA APPELLATE REPORTS



                  (vii) Strength of Child’s Ties to
                      Present Community and
                          Extended Family
   The district court determined this factor weighs strongly
against removal of Kendra, because all of her extended family
resides in Nebraska, including both her mother’s and her father’s
families. The district court also gave credit to Christopher for
allowing Kendra to continue seeing her extended family on
Melanie’s side after Melanie moved.
   The evidence shows that although Christopher continued
to allow Kendra to see Kendra’s maternal grandparents, they
testified that the visits are becoming shorter and less frequent.
   The district court correctly determined that Kendra has
strong ties to family members residing in Omaha, includ-
ing Christopher’s father, grandparents, and aunts and uncles;
Christopher, his fiance, and their 1-year-old daughter; and
Melanie’s extended family. There are also multiple members
of Christopher’s family, including his mother and brothers,
with whom he has no contact. We also must consider the
relationship between Kendra and her stepfather and her half
siblings, with whom she resided for many years. Additionally,
we consider the testimony of Melanie’s parents that they would
visit New Mexico approximately six times per year and that
they would enjoy visits with Kendra whenever she returned to
Nebraska to see Christopher and his family. Upon our review,
we find Kendra has relationships with individuals in both New
Mexico and Nebraska, and this factor weighs only slightly
against removal.
                (viii) Likelihood That Allowing or
                Denying Move Would Antagonize
                    Hostilities Between Parties
  We find that either granting or denying removal has the
potential to antagonize hostilities between the parties, so we do
not find this factor weighs in favor of or against removal.
                 (ix) Conclusion Regarding
                       Quality of Life
  After considering all of the quality-of-life factors, we
conclude upon our de novo review that Melanie established
        Decisions   of the  Nebraska Court of Appeals
	                      DRAGON v. DRAGON	247
	                      Cite as 21 Neb. App. 228

removal would enhance the quality of life for Kendra and
for herself.

                   (c) Impact on Noncustodial
                        Parent’s Visitation
   Relocating to New Mexico will undoubtedly have an effect
on the time Kendra spends with Christopher. Christopher would
no longer have the ability to exercise his parenting time two
evenings per week and every other weekend.
   Melanie recognized the impact this change would have on
the relationship between Kendra and Christopher and proposed
changes to the parenting plan to include extended time with
Christopher during holidays, school breaks, and summer vaca-
tion. Melanie’s “Suggestions to the Court” prior to trial pro-
posed maintaining joint legal custody and making Melanie’s
possession subject to Christopher’s liberal parenting time. She
proposed allowing Christopher up to 8 weeks of summer par-
enting time and suggested Christopher be entitled to spring
break and half of the Christmas holiday every year. She recog-
nized that schedules would be subject to travel issues and said
she would take that into account when scheduling and exercis-
ing parenting time.
   Melanie also stated she would return to Nebraska fre-
quently to visit her family and would allow Kendra to stay
with Christopher for the majority of that time. Melanie’s sug-
gestions to the court proposed splitting the travel expenses
on behalf of Kendra equally, but stated at trial that she would
pay for the majority of Kendra’s travel expenses or accept a
reduction in child support if Christopher paid for transporta-
tion. Christopher and Kendra could stay in contact during
the time between visits via telephone calls, e-mails, and
“Skype” calls.
   [14,15] Nebraska courts have recognized that a noncusto-
dial parent’s visitation rights are important, but a reduction in
visitation time does not necessarily preclude a custodial parent
from relocating for a legitimate reason. See Hicks v. Hicks,
223 Neb. 189, 388 N.W.2d 510 (1986). Rather, we focus on
the ability of the noncustodial parent to maintain a meaningful
parent-child relationship, and such relationship is possible even
   Decisions of the Nebraska Court of Appeals
248	21 NEBRASKA APPELLATE REPORTS



if Kendra moves to New Mexico. See Maranville v. Dworak,
17 Neb. App. 245, 758 N.W.2d 70 (2008).
   This factor weighs slightly against removal, because it will
reduce the amount of in-person weekly contact Kendra has
with Christopher, but removal would still allow Kendra and
Christopher to maintain a meaningful relationship.

                (d) Conclusion on Best Interests
   A de novo review of the evidence shows that the parents
were not motivated by an effort to frustrate the relationship of
their child with the other parent, that the move would enhance
Kendra’s quality of life, and that it would not greatly impact
the relationship between Kendra and Christopher. The record
demonstrates sufficient evidence that it is in Kendra’s best
interests to move from Nebraska to New Mexico.

                           (e) Custody
   Custody in this case would not be at issue were it not for
Melanie’s decision to move to New Mexico to pursue a job
opportunity. The district court stated that “but for [Melanie’s]
making a voluntary financial decision to stay in New Mexico,
she would retain custody.” The parties agree Melanie was the
primary caregiver, and there is no indication that Christopher
intended to gain custody if Melanie had stayed in Omaha with
Kendra. In fact, Christopher did not initially seek custody in
his complaint in April 2012; rather, he sought an injunction
preventing Melanie from removing Kendra from the State
of Nebraska.
   The first indication that Christopher was willing to assume
care, custody, or control of Kendra was included in his
reply and answer to Melanie’s answer and cross-complaint
to modify in June 2012. The reply and answer affirmatively
alleged that “it is in the best interests of the parties’ minor
child that should [Melanie] leave the State of Nebraska that
the care, custody and control of the minor child be with
[Christopher].” While he mentions custody in such pleading,
he did not file a counterclaim seeking custody or allege there
had been a material change of circumstances warranting a
change of custody.
        Decisions   of the  Nebraska Court of Appeals
	                      DRAGON v. DRAGON	249
	                      Cite as 21 Neb. App. 228

   We determined above that Melanie had a legitimate reason
to leave the State of Nebraska and provided sufficient evidence
that removal was in Kendra’s best interests. Therefore, we
reverse the trial court’s custody determination and reinstate the
custody determination set forth in the decree.
                       VI. CONCLUSION
   We conclude the district court abused its discretion in deter-
mining that Melanie’s acceptance of a job in New Mexico did
not constitute a legitimate reason to leave the state. Upon our
de novo review and after consideration of various relevant fac-
tors, we find that removing Kendra to New Mexico is in her
best interests. Accordingly, we reverse the court’s order deny-
ing Melanie’s complaint to modify and the court’s modifica-
tion of custody. We order legal custody of Kendra to be held
jointly by the parties and order physical custody be restored to
Melanie. We remand for further proceedings consistent with
our opinion.
	R eversed and remanded for
	                                 further proceedings.